DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3-19 and 22-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 19, 2022.  Claims 1-34 are pending, claims 1, 2, 20, and 21 (Group XV) will be examined in this Office Action.
The Applicant traverses on the grounds that if the search and examination of an entire application can be made without serious burden, the Examiner must examine it on the merits, even though it arguably may include claims to distinct or independent inventions (Resp 10 and 11). This is not persuasive, however, because the Examiner clearly put in bold type the limitations that are unique to each group, and each of these limitations would need to be addressed in the prior art.  It would be a burden to find a reference for each of these limitations and write a separate 103 rejection for each of these limitations, therefore, the Examiner restricted in the hopes that the Applicant would elect the group that has the most critical or important limitations.  This will allow the Examiner to focus her attention of the critical elements.
The Examiner is allotted 14.61 hours to write the first action on the merits in this application.  This includes the following:
looking through the specification, abstract, drawings, and claims to ensure compliance with sequence rules and to check for active hyperlinks and trademarks that lack the ®
responding to the election and traversal
going through the claims to check for grammar, spelling, acronyms, proper claim dependency, etc.  
finding definitions for key terms in the claims
establishing the claim interpretation (broadest reasonable interpretation)
searching the prior art - both in the non-patent literature and in the patent databases
searching for potential double patenting issues
comparing what was known in the prior art to what is encompassed by the claims under examination
making a determination on the status of the claims with regard to the statutes (101, 102, 103, and 112)
writing up the analysis
filling out the necessary forms (PTO-326, PTO-892, and Search Notes)
providing a non-encrypted PDF for every reference that is not a US Patent or a US Pre-Grant publication, and,
posting the action to get credit and to be sent to the mail room.
The additional claims would, indeed, present a serious burden if the Examiner were required to examine them all together because they would add extra time to each and every one of these examination steps.
The Applicant traverses on the grounds that they should not be required to incure the additional costs associated with the filing of multiple divisional applications in order to obtain protection for the claimed subject matter (Resp 10 and 11).  This is not persuasive, however, because the Examiner has indicated that once a linking claim is found to be allowable, then all claims linked by the linking claim will be rejoined.  In the instant application, this means that once enough limitations are included in claim 1 to make claim 1 allowable, then claims 1-25 and 34 will all be rejoined.  With regard to the product claims, if it is clear that the product would require the critical elements that make the method allowable (structures - not method steps), then the products would also be rejoined.  Additional divisional applications would only be necessary if the separate groups are relying on different points of patentability, and therefore, they are truly separate inventions. 
The Applicant traverses the restriction between invention 22 and inventions 1-18 on the grounds that the genomic locus of invention 22 is correlated with the hybrid vigor produced in the algal strains through the method of claim 1, and therefore the search and examination of invention 22 and the invention of claim 1 will likely yield similar results and can be made without serious burden (Resp 11).  This is not persuasive, however, because there are clearly issues under 35 USC 101 for the genomic locus, and it would be a burden to find evidentiary references and write up that rejection, and it is also clear that the genomic locus of invention 22 (claims 32 and 33) is neither made by nor used in the method of claim 1.  If claim 1 evolves into a claim of using a genomic locus that has particular structures and if claims 32 and 33 are amended throughout prosecution to also require the same particular structures, and if those particular structures are the critical feature (point of patentability), then the locus claims could be rejoined.  Otherwise, they are clearly not the same invention and do not belong in the same patent.
The Applicant traverses the restriction between inventions 19-21 on the grounds that claims 19-21 each include the elements of claim 1 and therefore overlap in scope, and that the search and examination of claims 19-21 would likely yield results applicable to the other groups and can be made without serious burden (Resp 12).  The Examiner thinks the Applicant meant claims 28-30 because those are the claims included in groups 19-21.  This is not persuasive, however, because if the prior art has an environmentally competitive algae strain that was produced by some other method, then that strain would apply as prior art to claims 28-30 without applying to claim 1, therefore, there would be an examination burden to search and examine these together.  There could also be issues under 35 USC 101 and/or 35 USC 112A that would apply to claims 28-30 that would not be necessary for claim 1.  There is, indeed, a burden for examining them together.
The Applicant traverses the restriction between inventions 19-21 and 22 (combination/subcombination) on the groups that examination of the entire application can be made without a serious burden and the Applicant should not be required to incur the additional costs associated with the filing of multiple divisional applications (Resp 12-3).  This is not persuasive, however, because art that would apply to the locus would not necessarily apply to the algae strains, and there are different issues under 35 USC 101 and/or 35 USC 112A that would apply.  There would, indeed, be a serious burden for examining all of these separate inventions together.
The invention of Group XV, claims 1, 2, 20, and 21 will be examined in this Office Action.  
Information Disclosure Statement
The listing of references in the specification on pages 36-38 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because it contains embedded hyperlinks and/or other forms of browser-executable code (Spec 9-10, 23, and 25). Applicant is required to delete the embedded hyperlinks and/or other forms of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http://, www., or other browser-executable code. See MPEP § 608.01.

Claim Interpretation
	The following terms were defined in the specification:
"phenotypically-diverse": "As used here in "phenotypically-diverse” means that two or more algal strains exhibits different responses to environmental conditions. In some cases, phenotypically-diverse algal strains exhibit different productivities under the same environmental conditions, where for example the productivities are daily productivities. The productivities of algal strains can be measured as grams of ash free dry weight of each algae strain per square meter per day. In some cases, the productivities can be measured as chlorophyll concentration of each algae strain per square meter per day." (Spec 10)
"photosynthetic efficiency":  "the fraction of light energy converted into chemical energy during photosynthesis in plants and algae" (Spec 22)
"hybrid vigor":  "the improved or increased function of any biological quality in a hybrid offspring" (Spec 22)
The following terms were not defined, but the specification did provide some examples:
"selective culture conditions" - the specification provides non-limiting examples of changes to oxygen levels, light, salt, temperature, nitrogen, pH, various macronutrients, various micronutrients, various pollutants, phosphate levels, CO2 levels, etc. (Spec 12-5).  The examiner interprets this broadly to be inclusive of any condition that can be manipulated and measured.
"genetically diverse" - the specification does not provide any definition. "Genetic diversity" was defined online as "the total number of genetic characteristics in the genetic makeup of a species" (on the web at en.wikipedia.org/wiki/Genetic_diversity; downloaded on Nov. 14, 2022).  The Examiner broadly interprets "genetically diverse" to require that two algal strains have at least one allele or locus that is different.
"environmentally competitive" - the specification provides non-limiting examples; such as: can exhibit more daily dilutions, can provide more ash free dry weight, exhibit increased vigor, can survive and grow under certain conditions (non-baseline) (i.e. temperature, light, CO2, sodium chloride, nitrate, phosphate, (Spec 16-20). The Examiner broadly interprets this to encompass any statistically-significant difference that can be measured between two algal strains that demonstrates one strain has a growth advantage over the other strain under any condition that can be controlled.
"photosynthetic productivity" - the specification provides non-limiting examples; such as: grams of ash free dry weight produced per square meter of incident light (Spec 6-7) or number of daily dilutions needed to maintain the turbidity or chlorophyll content at constant level (Spec 15 - does not specify "photosynthetic productivity"). The Examiner broadly interprets this to encompass any measurement that can be indicative of algae successfully fixing carbon.
"baseline conditions" - the specification provides one non-limiting example: mimics a natural solar day (5% CO2 in air, 14:10 light dark cycle with zenith at noon time) (Spec 3).  The Examiner is not able to establish the metes and bounds of this term based on this, therefore there is an indefiniteness rejection (see below).

Claim Objections
Claims 1, 20, and 21 are objected to because of the following informalities:  
The claims recite "phenotypically-diverse" and "genetically diverse", with one being hyphenated and the other one is not hyphenated.  For consistency, the Applicant is advised to either hyphenate both or eliminate the hyphen from both.
In multiple places, the claims recite "one or more genetically diverse algae strain", and this is grammatically incorrect.  The Applicant is advised to replace "strain" with - - strains - - or - - strain(s) - - .
In claim 20, in the second line, it is unclear which noun the verb "comprises" is associated with.  This is grammatically incorrect and is also confusing (see rejection for indefiniteness, below).
Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Indefiniteness
Claims 1, 2, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  All dependent claims are included in these rejections unless they include a limitation that overcomes the deficiencies of the parent claim.
Claim 1 requires a comparison of hybrid vigor with one of the parent strains (parent of the initial cross) grown under "baseline conditions" in part (d).  The specification provides one non-limiting example of "baseline conditions": mimics a natural solar day (5% CO2 in air, 14:10 light dark cycle with zenith at noon time) (Spec 3). The specification does not provide any definition, however, and it is clear that some of the selection conditions alter pH, salt, nitrogen, etc; however, there is no "baseline" given for these conditions.  This baseline is only one example of a possible baseline designation and it is only for CO2, number of hours of light, and time for the light zenith. For this reason, it is unclear what "baseline conditions" are required for the claimed method.
Claim 1, in part (c), recites "measuring the photosynthetic efficiency and/or productivity of one or more algae strain of the environmentally competitive algae population to produce one or more selected environmentally competitive algae strain", and this is confusing because it is unclear how "measuring" results in a selected strain.  The strain is not isolated until part (d) of the claim.  The claim does not set forth any metrics for how the "measuring" would translate into a selection.  Is there a cut-off for selection? What would the cut-off be? Does "selection" merely mean identifying a strain that metes certain criteria?  What are those criteria?  It is unclear what is required in the method to satisfy the limitations in part (c) of claim 1.
	In claim 2, the claim requires selection conditions that require an increase, a reduction, a decrease, or a fluctuation of specific conditions; however, the claim does not specify what the increase, decrease, reduction, or fluctuation is relative to.  Without known what the control condition is, one would not know which conditions would satisfy the limitations in claim 2.
	Claim 20 recites "… , further comprising isolating an environmentally competitive algae strain or a mixture comprises sequencing one or more segments of genomic DNA…", and it is unclear what noun the verb "comprises" applies to.  The verb immediately follows "mixture", but it does not make any sense to have a mixture comprising sequencing.  The first line recites "further comprising isolating", but it does not make sense to have "isolating comprises sequencing".  Perhaps the decision about which strain to isolate could be based on the results of the sequencing, but it is completely unclear if that the intended scope/meaning of the claim. 

Inadequate Written Description
Claims 1, 2, 20, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. All dependent claims are included in these rejections unless they include a limitation that overcomes the deficiencies of the parent claim.
The claims are broadly drawn to a method that involves crossing phenotypically-diverse strains of any type of algae, culturing the resulting progeny under one or more selection conditions, measuring the photosynthetic efficiency and/or productivity of competitive progeny, isolating one or more of the competitive progeny strains or a mixture of strains that exhibit hybrid vigor compared to at least one of the parental strains grown under baseline conditions (claim 1), including wherein the selection conditions are one of the conditions recited in claim 2, including sequencing one or more segments of genomic DNA, cDNA, or RNA from a competitive strain (claim 20), and including isolating a strain that has one or more sequence differences in a segment of genomic DNA, cDNA, or RNA compared to the same segment of one of the parental strains grown under baseline conditions (claim 21).
	The Applicants describe two Chlamydomonas strains, CC1009 and CC2343, that were crossed to generate ~200 F1 progeny.  Two F1 zygotes were crossed via reciprocal mating type of each tetrad for a total of 8 F1 crosses which resulted in 246 F2 progeny maintained on either Sueoka's high salt media or 2NBH media, which is a Bristol media with 2X sodium nitrate and Hutner's trace elements added (Spec 24).  Cultures were grown in a volume of 330 mL of 2NBH media and were tested for turbidity every ten minutes.  When the turbidity surpassed a set point, the culture was diluted with 5 mL of fresh medium.  The set point was adjusted to maintain a constant chlorophyll concentration of 4-5 g chlorophyll per mL (Id.).
	The Applicants describe the evaluation of the strains for productivity under "baseline" conditions, hyperoxic conditions (HO, 5% Co2 in O2), or light stress (long periods of very low light) with very specific amounts of photosynthetically active radiation (Id.). Cultures were maintained at 25 oC (Id. 24-5).
	The Applicants describe the measurement of biomass productivity by measuring the number of daily dilutions required and the Ash free dry weight (AFDW) (Id. 25).  Genomic DNA libraries were generated for the different strains and pooled libraries were sequenced (Id.).  Libraries for tetrad analysis and F2 competition were prepared and sequenced (Id. 26). Single nucleotide polymorphisms (SNPs) that distinguish between CC1009 and CC2343 alleles were used to determine the frequency of CC1009 alleles vs the frequency of CC2343 alleles  (Id. 26-7).  Loci that were larger than 60 kb and were present in a statistically significantly higher frequency under particular environmental conditions were selected (Id.).
	The Applicants describe subjected the cultures to hypoxic conditions and low light conditions relative to control conditions, and these conditions resulted in reduced productivity for parental strains CC1009 and CC2343 (Id. 27).  CC1009 exhibited higher survival or fitness under hyperoxic and low light conditions compared to CC2343 (Id. 28).  A 700 kb segment of DNA at the beginning of chromosome 6 showed strong selection for CC1009 loci (Id.).  After culturing under hyperoxic conditions CC1009 alleles were favored over CC2343 alleles by 15% and after low light conditions CC1009 alleles were favored over CC2343 alleles by 3% (Id. 31).  The distribution of parental allele preference resulted in a banding pattern with long segments of CC1009 chromosomes favored interspersed with short blocks from CC2343, especially on chromosomes 1, 2, 6, and 13 (Id.).
	The Applicants describe hybrid progeny (F1 and F2) of the CC1009 x CC2343 cross as showing strong heterosis or hybrid vigor and an increase in biomass productivity (Id. 34).
	The Applicants describe the hatching of isolated zygotes prior to exposure to harsh conditions (fluctuating temperatures and high light), and all hybrid progeny performed better than the poor performing parent line (CC2343) and one showed a statistically significant increase over the better performing parent (CC1009) (Id. 35).  Zygotes were hatched under high salt conditions and displayed growth rates well above that of either parent line.  All of the selection winners showed strikingly higher productivity than either parental strain (Id.).
	The Applicants do not describe a method involving any species of algae other than Chlamydomonas reinhardtii.  The Applicants do not describe a cross of any phenotypically-diverse algae strains other than the CC1009 x CC2343 cross.  The Applicants do not describe culturing under any selection conditions other than hyperoxic conditions (HO, 5% Co2 in O2), light stress (long periods of very low light), fluctuating temperatures, high light, and high salt.  The Applicants do not describe any measure of photosynthetic efficiency other than requiring more frequent dilution to maintain a constant chlorophyll content or having an increase in Ashe free dry weight. The Applicants do not describe any baseline conditions other than 5% CO2 in air and 14:10 light dark cycle with zenith at noon time.  The Applicants do not describe subjecting any cultures to a reduced carbon dioxide atmosphere, decreased temperatures, increased temperatures, reduced nitrogen, reduced pH, increased pH, addition of macronutrients, addition of micronutrients, addition of pollutants, reduced phosphate, increased phosphate, or combinations (as recited in claim 2). The Applicants do not describe sequencing cDNA or RNA from any algae strains (as recited in claims 20 and 21).
	It is known in the art that different species of algae grow best with different wavelengths and intensities of light (see, for example, Singh et al (Renewable and Sustainable Energy Reviews (2015) Vol. 50; pp. 431-444; especially page 442).  Different species of algal also grow best under different temperature conditions (Id.).  For this reason, the "baseline conditions" for different species of algae would likely be different, and the instant specification only provides one example of a baseline condition for Chlamydomonas reinhardtii.  It is also known in the art that there are anywhere from 30,000 up to 1 million different species of algae (see, for example, Guiry, M. D. Journal of Phycology (2012) Vol 48; pp. 1057-1063, abstract only).  The Applicant has only described culture conditions for one species, and this is not representative of the extremely large genus of algae that is encompassed by the claims.
	The Applicant has only described sequencing large segments of genomic DNA, and has not described sequencing any cDNAs or any RNAs.  The segments of DNA the Applicant describes having focused on were larger than 60 kb in size, and these likely contain multiple genes, perhaps dozens of genes.  With zero cDNAs or RNAs having been reduced to practice, the sequencing of large segments of genomic DNA does not provide an adequate written description for the breadth of the claims.
	Given the unlimited number of selection conditions and baseline conditions encompassed by the claims, and only four selections and one baseline having been reduced to practice, and given the extremely large genus of algae species encompassed by the claims and only one having been reduced to practice, the instant specification does not provide an adequate written description to support the breadth of the claims.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al (US Pre-Grant Publication US 2017/0267993 A1, published on Sep. 21, 2017).
	The claims are broadly drawn to a method comprising crossing phenotypically-diverse algae strains, culturing the progeny under one or more selection conditions, measuring the photosynthetic efficiency and/or productivity of at least one of the progeny, and isolating one of the progeny or a mixture of progeny that exhibit(s) hybrid vigor under the selection conditions compare to at least one of the parent strains under baseline conditions (claim 1); including wherein the selection conditions are one of the conditions recited in claim 2, and including sequencing one or more segments of genomic DNA, cDNA, or RNA, of the competitive progeny (claim 20), and including isolating a competitive progeny strain with at least one polymorphism in the DNA or RNA relative to one of the parental strains (claim 21).
	Weissman's entire document is directed to methods for selecting algal strains that exhibit enhanced photosynthetic efficiency or biomass accumulation (Weissman, title and abstract).
	Weissman teaches breeding by crossing two algal strains, and suggests crossing a strain selected for rapid growth under high light with a strain selected for rapid growth under low light (Weissman p. 9, ¶ 74), this satisfies the limitation of instant claim 1 for crossing "phenotypically-diverse" algae strains.  Weissman suggests that if the mutation giving rise to high-light adaptation is different from the mutation give rise to low-light adaptation, then it should be possible to breed a strain that possess both mutations, thus rendering the resulting hybrid well-adapted to both high and low light conditions (Id.), this satisfies the limitation of instant claim 1 that the crossing will generate "genetically diverse" algae strains. Weissman suggests repeated iterations of mutation, selection, and mating, including where the resulting hybrid strain could be subject to additional rounds of mutagenesis and/or selection (Id. ¶ 75). 
	Weissman teaches and claims a method for selecting a strain of algal cells for biomass accumulation comprising co-culturing two different strains in a turbidostat wherein one of the strains is a mutant strain (Weissman claim 1).  Weissman defines a turbidostat as a culture vessel that is capable of monitoring optical density of a cell culture and diluting the culture as necessary to maintain a constant optical density despite cell growth within the culture (Id. p. 2  ¶ 20). Weissman teaches the measurement of ash free dry weight (AFDW) as a measurement of biomass produced (Id. p. 10 ¶ 87).
	Weissman claims continued exposure to at least 3000 Em-2s-1 photosynthetically active radiation (Id. claim 3), to no more than 50 Em-2s-1 (Id. claim 6), to medium containing approximately 10 M Co2 or less (Id. claim 7), to medium with specific amounts of nitrogen (Id. claim 8).  These culture conditions claimed by Weissman satisfy the selection conditions recited in the instant claim 2.
	Weissman claims sequencing the genome of the strain with the highest specific growth rate (Weissman claims 18 and 5).  Sequencing the genome of the fastest growing strain satisfies the limitations of instant claim 20.
	Weissman claims introducing a mutation identified during the sequencing into a wild-type cell (Id. claim 19), and this necessarily means a sequence difference was identified thereby satisfying the limitations of instant claim 21.
	Weissman claims mating an algae strain that exhibits enhanced photosynthesis with another algal cell to produce a hybrid strain (Id. claims 26-28).
	Weissman did not reduce to practice or claim the exact combination of method steps recited in the instant claims.
	At the time the instant application was filed, it would have been obvious and within the scope of one of ordinary skill in the art to follow the suggestions of Weissman to embark on an algae breeding and selection program.  Weismann clearly suggests crossing algae strains having different photosynthetic advantages and using the resulting hybrid progeny for further rounds of selection. Weismann also teaches and/or claims each of the elements recited in the instant claims (see above).  Therefore, in the absence of any showing of criticality or unexpected results, using any of those suggested elements (selection conditions, measuring AFDW, etc.) in a program of selection with hybrids produced from the suggested cross would have been an obvious variation of the methods taught by Weissman.  The specific selection conditions and the timing for when AFDW is measured are details that fill in the generic suggestion of using hybrid algal strains for successive rounds of selection.  For this reason, the instant claims are unpatentable as being obvious over the teaching of Weissman.

Summary
	No claim is allowed.

Examiner's Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784. The examiner can normally be reached M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662